ELY, Chief Justice.
This suit was instituted by appellant to have the sum of $645.28 declared a preferred claim against the Valley State Bank of Har-lingen, which had failed and been taken into his possession by the banking commissioner of the state of Texas. The appellant stated in his pleadings that he had received the sum of $792.50, as a loan on an adjusted service certificate issued by the United States government, and that same had been deposited by him in the Valley State Bank, and that portions of same had been withdrawn by check, reducing the amount thereof to $645!-28. The claim for preference is based by appellant on the provisions of section 618, title 38 USCA, federal statute.
The contentions in this case have been disposed of adversely to appellant by a decision of this court rendered' on May 3, 1933, in the case of James Shaw, Banking Commissioner, v. Raymond P. Williams, 60 S.W.(2d) 1073. In that case a claim identical with the one in this case was declared not to be a preferred claim, but a claim in the same position as a claim of any general depositor.
A writ of error was applied for in that case to the Supreme Court of' Texas, and. such writ was, on October 4, 1933, refused by the Supreme Court.
.The judgment will be affirmed.